UNITED STATES  SECURITIESAND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13A-16 OR 15D-16  UNDER THE SECURITIES EXCHANGE ACT OF 1934 May01, 2013 Barclays PLC and  Barclays Bank PLC (Names of Registrants) 1 Churchill Place  London E14 5HP England (Address of Principal Executive Offices)  Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.  Form 20-F x Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):  This Report is a joint Report on Form 6-K filed by Barclays PLC and Barclays Bank PLC. All of the issued ordinary share capital of Barclays Bank PLC is owned by Barclays PLC.  This Report comprises:  Information given to The London Stock Exchange and furnished pursuant to General Instruction B to the General Instructions to Form 6-K.  EXHIBIT INDEX Exhibit No.1 Total Voting Rightsdated02 April2013 Exhibit No. 2 Holdings(s) in Company dated02 April2013 Exhibit No.3 Holdings(s) in Company dated03 April2013 Exhibit No. 4 Purchase& cancellation of outstanding securitiesdated04 April2013 Exhibit No. 5 Director/PDMR Shareholding dated 10 April 2013 Exhibit No.6 Holding(s) in Company dated 11 April 2013 Exhibit No.7 Publication of Prospectus dated 11 April 2013 Exhibit No.8 FRN Variable Rate Fixdated 11 April 2013 Exhibit No. 9 Holding(s) in Company dated 15 April 2013 Exhibit No.10 FRN Variable Rate Fix dated 15 April 2013 Exhibit No.11 FRN Variable Rate Fix dated 16 April 2013 Exhibit No.12 FRN Variable Rate Fix dated 16 April 2013 Exhibit No.13 Stabilisation Notice dated 16 April 2013 Exhibit No.14 Stabilisation Notice - Kingdom of Denmark dated 16 April 2013 Exhibit No.15 Stabilisation Notice - Munhyp dated 17 April 2013 Exhibit No.16 Stabilisation Notice - FMS dated 18 April 2013 Exhibit No.17 Stabilisation Notice - Saxony-Anhalt dated 18 April 2013 Exhibit No.18 Stabilisation Notice - Bupa dated 18 April 2013 Exhibit No.19 Notice to Covered Bondholders dated 18 April 2013 Exhibit No.20 Stabilisation Notice - FADE 3yr dated 23 April 2013 Exhibit No. 21 FRN Variable Rate Fixdated 23 April 2013 Exhibit No. 22 FRN Variable Rate Fixdated 23 April 2013 Exhibit No. 23
